 

Exhibit 10.34

 

REGISTRATION RIGHTS AGREEMENT

 



This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 6,
2017, is by and among Investview, Inc., a company organized under the laws of
the State of Nevada, with offices located at 12 South 400 West – Suite 300, Salt
Lake City, UT 84101 (the “Company”), and D-Beta One EQ, Ltd., a Cayman Island
exempted limited company, with offices at 1012 Springfield Avenue, Mountainside,
NJ 07092 (the “Investor”).

 

RECITALS

 

A.       In connection with the Securities Purchase Agreement by and among the
parties hereto, dated as of December 6, 2017 (the “Securities Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Securities Purchase Agreement, to issue and sell to the
Investor 20,000,000 shares of the Company’s common stock par value $0.001 per
share (the “Common Stock”).

 

B.       To induce the Investor to consummate the transactions contemplated by
the Securities Purchase Agreement, the Company has agreed to provide certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Investor hereby agree as follows:

 

1.                  Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

 

(a)       “Business Day” means any day other than Saturday, Sunday or any other
day on which commercial banks in New York, New York are authorized or required
by law to remain closed.

 

(b)       “Closing Date” shall have the meaning set forth in the Securities
Purchase Agreement.

 

(c)       “Effective Date” means the date that the applicable Registration
Statement has been declared effective by the SEC.

 

(d)       “Effectiveness Deadline” means (i) with respect to the initial
Registration Statement required to be filed pursuant to Section 2(a), the
earlier of the (A) 120th calendar day after the Subsequent Closing Date with
respect to the initial Registration Statement and (B) 5th Business Day after the
date the Company is notified (orally or in writing, whichever is earlier) by the
SEC that such Registration Statement will not be reviewed or will not be subject
to further review and (ii) with respect to any additional Registration
Statements that may be required to be filed by the Company pursuant to this
Agreement, the earlier of the (A) 90th calendar day following the date on which
the Company was required to file such additional Registration Statement and (B)
5th Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Registration Statement will not be
reviewed or will not be subject to further review.

 



1 

 

 

(e)       “Filing Deadline” means (i) with respect to the initial Registration
Statement required to be filed pursuant to Section 2(a), the 60th calendar day
following the Initial Closing Date and (ii) with respect to any additional
Registration Statements that may be required to be filed by the Company pursuant
to this Agreement, the date on which the Company was required to file such
additional Registration Statement pursuant to the terms of this Agreement.

 

(f)       “Initial Closing Date” shall have the meaning set forth in the
Securities Purchase Agreement.

 

(g)       “Initial Effective Date” means the date that the Initial Registration
Statement has been declared effective by the SEC.

 

(h)       “Investor” means D-Beta One EQ, Ltd or any transferee or assignee of
any Registrable Securities, to whom D-Beta One EQ, Ltd assigns its rights under
this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 9 and any transferee or assignee thereof to
whom a transferee or assignee of any Registrable Securities, assigns its rights
under this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 9.

 

(i)       “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization or a government or any department or agency thereof.

 

(i)       “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements in
compliance with the Securities Act and pursuant to Rule 415 and the declaration
of effectiveness of such Registration Statement(s) by the SEC.

 

(j)       “Registrable Securities” means (i) 20,000,000 shares of the Company’s
Common Stock issued and sold to the Investor pursuant to the Securities Purchase
Agrement and (ii) any share shares of the Company’s Common Stock issued or
issuable as a result of any share split, share dividend, recapitalization,
exchange or similar event or otherwise.

 

(k)       “Registration Statement” means a registration statement or
registration statements of the Company filed under the Securities Act covering
Registrable Securities.

 

(l)       “Required Holders” means the holders of at least a majority of the
Registrable Securities (excluding any Registrable Securities held by the Company
or any of its Subsidiaries).

 

(m)       “Required Registration Amount” means 20,000,000 shares of the
Company’s Common Stock.

 

(n)       “Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act, as such rule may be amended from time to time, or any other similar or
successor rule or regulation of the SEC.

 

(o)       “Rule 415” means Rule 415 promulgated by the SEC under the Securities
Act, as such rule may be amended from time to time, or any other similar or
successor rule or regulation of the SEC.

 

(p)       “SEC” means the United States Securities and Exchange Commission or
any successor thereto.

 

(q)       “Subsequent Closing Date” shall have the meaning set forth in the
Securities Purchase Agreement.

 



2 

 

 

2.                  Registration.

 

(a)               Mandatory Registration. The Company shall prepare and, as soon
as practicable, but in no event later than the Filing Deadline, file with the
SEC an initial Registration Statement on Form S-1 (or another available form)
covering the resale of all of the Registrable Securities. Such initial
Registration Statement, and each other Registration Statement required to be
filed pursuant to the terms of this Agreement, shall contain (unless otherwise
directed by the Required Holders at least 3 Business Days prior to the proposed
filing date thereof) the “Selling Shareholders” and “Plan of Distribution”
sections each in substantially the form set forth in Exhibit B attached hereto
(subject to such revisions which, in the reasonable opinion of the Company or
its counsel, are required to reflect the inclusion of any other securities
permitted to be included in such Registration Statement or in response to SEC
comments or guidance). The Company shall use its commercially reasonable efforts
to have such initial Registration Statement, and each other Registration
Statement required to be filed pursuant to the terms of this Agreement, declared
effective by the SEC as soon as practicable, but in no event later than the
applicable Effectiveness Deadline for such Registration Statement.

 

(b)               Legal Counsel. The Required Holders shall have the right to
select one legal counsel to review, in accordance with Section 3(c), any
Registration Statement proposed to be filed by the Company pursuant to this
Section 2 (“Legal Counsel”).

 

(c)               Registration on Form S-1. The Company shall undertake to
register the resale of the Registrable Securities on Form S-1 as soon as
practicable after such form becomes available, provided that the Company shall
maintain the effectiveness of all Registration Statements then in effect until
such time as a Registration Statement on Form S-1 covering the resale of all the
Registrable Securities has been declared effective by the SEC and the prospectus
contained therein is available for use.

 

(d)               Sufficient Number of Shares Registered. In the event the
number of shares available under any Registration Statement is insufficient to
cover all of the Registrable Securities required to be covered by such
Registration Statement, the Company shall amend such Registration Statement (if
permissible), or file with the SEC a new Registration Statement (on the short
form available therefor, if applicable), or both, so as to cover at least the
Required Registration Amount as of the Trading Day immediately preceding the
date of the filing of such amendment or new Registration Statement, in each
case, as soon as practicable, but in any event not later than (i) if an
amendment, 15 days after the necessity therefor arises and (ii) if a new
Registration Statement, 60 days after the necessity therefor arises (but taking
account of any Staff position with respect to the date on which the Staff will
permit such amendment to the Registration Statement and/or such new Registration
Statement (as the case may be) to be filed with the SEC). The Company shall use
its commercially reasonable efforts to cause such amendment to such Registration
Statement and/or such new Registration Statement (as the case may be) to become
effective as soon as practicable following the filing thereof with the SEC, but
in no event later than the applicable Effectiveness Deadline for such
Registration Statement. For purposes of the foregoing provision, the number of
shares available under a Registration Statement shall be deemed “insufficient to
cover all of the Registrable Securities” if at any time the number of shares of
the Company’s Common Stock available for resale under the applicable
Registration Statement is less than the product determined by multiplying (i)
the Required Registration Amount as of such time by (ii) 0.80.

 

(e)               Effect of Failure to File and Obtain and Maintain
Effectiveness of any Registration Statement. If (i) a Registration Statement
covering the resale of all of the Registrable Securities required to be covered
thereby (subject to Section 2(f)) and required to be filed by the Company
pursuant to this Agreement is (A) not filed with the SEC on or before the Filing
Deadline for such Registration Statement (a “Filing Failure”) (it being
understood that if the Company files a Registration Statement without affording
Legal Counsel the opportunity to review and comment on the same as required by
Section 3(c) hereof, the Company shall be deemed to not have satisfied this
clause (i)(A) and such event shall be deemed to be a Filing Failure) or (B) not
declared effective by the SEC on or before the Effectiveness Deadline for such
Registration Statement (an “Effectiveness Failure”) (it being understood that if
on the 2nd Business Day immediately following the Effective Date for such
Registration Statement the Company shall not have filed a “final” prospectus for
such Registration Statement with the SEC under Rule 424(b) in accordance with
Section 3(b) (whether or not such a prospectus is technically required by such
rule), the Company shall be deemed to not have satisfied this clause (i)(B) and
such event shall be deemed to be an Effectiveness Failure), (ii) other than
during an Allowable Grace Period (as defined below), on any day after the
Effective Date of a Registration Statement, such Registration Statement ceases
for any reason to remain continuously effective as to all Registrable Securities
included in such Registration Statement, or the Holders are otherwise not
permitted to utilize the Prospectus therein to resell such Registrable
Securities (a “Maintenance Failure”), or (iii) if a Registration Statement is
not effective for any reason or the prospectus contained therein is not
available for use for any reason, the Company fails to file with the SEC any
required reports under Section 13 or 15(d) of the Exchange Act such that it is
not in compliance with Rule 144(c)(1) (or Rule 144(i)(2), if applicable) (a
“Current Public Information Failure”) as a result of which any of the Investors
are unable to sell Registrable Securities without restriction under Rule 144
(including, without limitation, volume restrictions), shall be deemed an event
of default hereunder. Notwithstanding the foregoing, it shall not be deemed an
event of default with respect to any period during which all of such Investor’s
Registrable Securities may be sold by such Investor without restriction under
Rule 144 (including, without limitation, volume restrictions) and without the
need for current public information required by Rule 144(c)(1) (or Rule
144(i)(2), if applicable).

 


3 

 

 

(f)                Offering. Notwithstanding anything to the contrary contained
in this Agreement, in the event the staff of the SEC (the “Staff”) or the SEC
seeks to characterize any offering pursuant to a Registration Statement filed
pursuant to this Agreement as constituting an offering of securities by, or on
behalf of, the Company, or in any other manner, such that the Staff or the SEC
do not permit such Registration Statement to become effective and used for
resales in a manner that does not constitute such an offering and that permits
the continuous resale at the market by the Investors participating therein (or
as otherwise may be acceptable to each Investor) without being named therein as
an “underwriter,” then the Company shall first remove from such Registration
Statement all securities other than Registrable Securities proposed to be
included therein until all such other securities shall have been removed, and
thereafter shall reduce the number of shares to be included in such Registration
Statement by the Investor until such time as the Staff and the SEC shall so
permit such Registration Statement to become effective as aforesaid. In
addition, in the event that the Staff or the SEC requires the Investor seeking
to sell securities under a Registration Statement filed pursuant to this
Agreement to be specifically identified as an “underwriter” in order to permit
such Registration Statement to become effective, and the Investor does not
consent to being so named as an underwriter in such Registration
Statement, then, in each such case, the Company shall reduce the total number of
Registrable Securities to be registered on behalf of the Investor until such
time as the Staff or the SEC does not require such identification or until the
Investor accepts such identification and the manner thereof. In the event of
any reduction in Registrable Securities pursuant to this paragraph, an affected
Investor shall have the right to require, upon delivery of a written request to
the Company signed by the Investor, the Company to file a registration statement
within 60 days of such request (subject to any restrictions imposed by Rule 415
or required by the Staff or the SEC) for resale the such Investor in a manner
acceptable to the Investor, and the Company shall following such request cause
to be and keep effective such Registration Statement in the same manner and for
the same period of time otherwise contemplated in this Agreement for
Registration Statements required to be filed hereunder. Notwithstanding anything
contained herein to the contrary, in no event will any holder be entitled to any
Registration Delay Payments as a result of the withdrawal or exclusion of its
Registrable Securities from a Registration Statement pursuant to this paragraph.

 

(g)               Piggyback Registrations. Without limiting any obligation of
the Company hereunder or under the Securities Purchase Agreement, if there is
not an effective Registration Statement covering all of the Registrable
Securities or the prospectus contained therein is not available for use and the
Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities (other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the Company’s share option or other employee benefit plans),
then the Company shall deliver to the Investor a written notice of such
determination and, if within 15 days after the date of the delivery of such
notice, the Investor shall so request in writing, the Company shall include in
such registration statement all or any part of such Registrable Securities the
Investor requests to be registered; provided, however, the Company shall not be
required to register any Registrable Securities pursuant to this Section 2(g)
that are eligible for resale pursuant to Rule 144 without restriction
(including, without limitation, volume restrictions) and without the need for
current public information required by Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) or that are the subject of a then-effective Registration Statement.

 

(h)               Allocation of Registrable Securities. In the event that an
Investor sells or otherwise transfers any of such Investor’s Registrable
Securities, each transferee or assignee (as the case may be) that becomes an
Investor shall be allocated a pro rata portion of the then-remaining number of
Registrable Securities included in such Registration Statement for such
transferor or assignee (as the case may be). Any shares of Common Stock included
in a Registration Statement and which remain allocated to any Person which
ceases to hold any Registrable Securities covered by such Registration Statement
shall be allocated to the remaining Investors, pro rata based on the number of
Registrable Securities then held by such Investors which are covered by such
Registration Statement.

 

(i)                 Inclusion of Other Securities. The Company shall be
permitted to include in any Registration Statement hereunder any other Shares of
the Company’s Common Stock outstanding as of the date hereof or issuable upon
the exercise of warrants, options, convertible promissory notes or other
convertible securities of the Company outstanding as of the date hereof
(including without limitation any share capital of the Company into which the
shares of the Company’s Common Stock are converted or exchanged, in each case
after giving effect to a Closing (as defined in the Securities Purchase
Agreement). Except as set forth in the preceding sentence, the Company shall in
no event include any securities other than Registrable Securities on any
Registration Statement filed in accordance herewith without the prior written
consent of the Required Holders.



4 

 

 

3.                  Related Obligations.

 

The Company shall use its commercially reasonable efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof, and, pursuant thereto, the Company shall have the
following obligations:

 

(a)               Subject to Allowable Grace Periods (as defined below), the
Company shall keep each Registration Statement effective (and the prospectus
contained therein available for use) pursuant to Rule 415 for resales by the
Investors on a delayed or continuous basis at fixed prices or, if and when a
market develops, at prevailing market prices at all times until the earlier of
(i) the date as of which all of the Investors may sell all of the Registrable
Securities covered by such Registration Statement without restriction pursuant
to Rule 144 (including, without limitation, volume restrictions) and without the
need for current public information required by Rule 144(c)(1) (or Rule
144(i)(2), if applicable), (ii) the date on which the Investors shall have sold
all of the Registrable Securities covered by such Registration Statement or
(iii) the 1 year anniversary of the Effective Date of such Registration
Statement (the “Registration Period”). Notwithstanding anything to the contrary
contained in this Agreement, the Company shall ensure that, when filed and at
all times while effective, each Registration Statement (including, without
limitation, all amendments and supplements thereto) and the prospectus
(including, without limitation, all amendments and supplements thereto) used in
connection with such Registration Statement (1) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading and (2) will disclose (whether directly or through incorporation by
reference to other SEC filings to the extent permitted) all material information
regarding the Company and its securities. The Company shall submit to the SEC,
within 2 Business Days after the later of the date that (i) the Company learns
that no review of a particular Registration Statement will be made by the Staff
or that the Staff has no further comments on a particular Registration Statement
(as the case may be) and (ii) the consent of Legal Counsel is obtained pursuant
to Section 3(c) (which consent shall be immediately sought), a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than 2 Business Days after the submission of such request (or such
later date as may be required or requested by the Staff of the SEC).

 

(b)               Subject to Section 3(n) of this Agreement, the Company shall
prepare and file with the SEC such amendments (including, without limitation,
post-effective amendments) and supplements to each Registration Statement and
the prospectus used in connection with each such Registration Statement, which
prospectus is to be filed pursuant to Rule 424 promulgated under the Securities
Act, as may be necessary to keep each such Registration Statement effective at
all times during the Registration Period for such Registration Statement, and,
during such period, comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities of the Company covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
Registration Statement; provided, however, that no later than 5:30 p.m. (New
York time) on the 2nd Business Day immediately following each Effective Date,
the Company shall file with the SEC in accordance with Rule 424(b) under the
Securities Act the final prospectus to be used in connection with sales pursuant
to the applicable Registration Statement (whether or not such a prospectus is
technically required by such rule). In the case of amendments and supplements to
any Registration Statement which are required to be filed pursuant to this
Agreement (including, without limitation, pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-K, Form 8-K or any analogous
report under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), the Company shall, if permitted under the applicable rules and
regulations of the SEC, have incorporated such report by reference into such
Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the Exchange Act report is
filed which created the requirement for the Company to amend or supplement such
Registration Statement.

 



5 

 

 

(c)               The Company shall (A) permit Legal Counsel to review and
comment upon (i) each Registration Statement at least 5 Business Days prior to
its filing with the SEC and (ii) all amendments and supplements to each
Registration Statement (including, without limitation, the prospectus contained
therein) (except for Annual Reports on Form 10-K, Current Reports on Form 8-K,
and any similar or successor reports) within a reasonable number of days prior
to their filing with the SEC, and (B) not file any Registration Statement or
amendment or supplement thereto in a form to which Legal Counsel reasonably
objects; provided, however, that in no event shall any Investor be entitled to
any Registration Delay Payment as a result of and solely to the extent of a
failure triggering a Registration Delay Payment caused by Legal Counsel,
including for the elimination of doubt as a result of the timing necessary to
properly make any changes requested by such Legal Counsel). For the elimination
of doubt, in the event that Legal Counsel has not raised an objection within 5
Business Days of receipt of a Registration Statement, amendment or supplement,
as applicable, then the Company shall be permitted to file such Registration
Statement, amendment or supplement and shall not be deemed to have violated its
obligation to provide Legal Counsel the opportunity to review such Registration
Statement, amendment or supplement (for purposes of Section 2(e) or otherwise).
The Company shall not submit a request for acceleration of the effectiveness of
a Registration Statement or any amendment or supplement thereto or to any
prospectus contained therein without the prior consent of Legal Counsel, which
consent shall not be unreasonably withheld. The Company shall promptly furnish
to Legal Counsel, by e-mail and without charge: (i) copies of any correspondence
from the SEC or the Staff to the Company or its representatives relating to each
Registration Statement, unless such correspondence contains any material,
non-public information regarding the Company or any of its Subsidiaries (as
defined in the Securities Purchase Agreement) in which case the Company shall
not be required to provide copies of such correspondence under this clause (i),
(ii) after the same is prepared and filed with the SEC, 1 copy of each
Registration Statement and any amendment(s) and supplement(s) thereto,
including, without limitation, financial statements and schedules, all documents
incorporated therein by reference, if requested by an Investor, and all exhibits
and (iii) upon the effectiveness of each Registration Statement, 1 copy of the
prospectus included in such Registration Statement and all amendments and
supplements thereto; provided, however, that the Company shall not be required
to provide copies of any document referenced in clauses (i) through (iii) to the
extent such document is available on the SEC’s Electronic Data Gathering,
Analysis, and Retrieval (“EDGAR”) electronic filing system, or any successor
thereto.

 

(d)               The Company shall promptly furnish by e-mail to the Investor,
without charge, (i) after the same is prepared and filed with the SEC, at least
1 copy of each Registration Statement and any amendment(s) and supplement(s)
thereto, including, without limitation, financial statements and schedules, all
documents incorporated therein by reference, if requested by the Investor, all
exhibits and each preliminary prospectus, (ii) upon the effectiveness of each
Registration Statement, 1 copy of the prospectus included in such Registration
Statement and all amendments and supplements thereto (or such other number of
copies as such Investor may reasonably request from time to time) and (iii) such
other documents, including, without limitation, copies of any preliminary or
final prospectus, as such Investor may reasonably request from time to time in
order to facilitate the disposition of the Registrable Securities owned by such
Investor; provided, however, that the Company shall not be required to provide
copies of any document referenced in clauses (i) through (iii) to the extent
such document is available on the SEC’s EDGAR electronic filing system, or
successor thereto.

 

(e)               The Company shall use its commercially reasonable efforts to
(i) register and qualify, unless an exemption from registration and
qualification applies, the resale by Investors of the Registrable Securities
covered by a Registration Statement under such other securities or “blue sky”
laws of any jurisdictions in the United States as any Investor reasonably
requests in writing, (ii) prepare and file in those jurisdictions such
amendments (including, without limitation, post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, the
Company shall not be required in connection therewith or as a condition thereto
to (x) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(e), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction. The Company shall promptly notify Legal
Counsel and each Investor who holds Registrable Securities of the receipt by the
Company of any notification with respect to the suspension of the registration
or qualification of any of the Registrable Securities for sale under the
securities or “blue sky” laws of any jurisdiction in the United States or its
receipt of actual notice of the initiation or threatening of any proceeding for
such purpose.

 



6 

 

 

(f)                The Company shall notify Legal Counsel and each Investor in
writing of the happening of any event, as promptly as practicable after becoming
aware of such event, as a result of which the prospectus included in a
Registration Statement, as then in effect, may include an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (provided that in no event shall such
notice contain any material, non-public information regarding the Company or any
of its Subsidiaries), and, subject to Section 3(n), promptly prepare a
supplement or amendment to such Registration Statement and such prospectus
contained therein to correct such untrue statement or omission and deliver by
e-mail 1 copy of such supplement or amendment to Legal Counsel and each Investor
(or such other number of copies as Legal Counsel or such Investor may reasonably
request). The Company shall also promptly notify Legal Counsel and each Investor
in writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, when a Registration Statement or any post-effective
amendment has become effective (notification of such effectiveness shall be
delivered to Legal Counsel and each Investor by e-mail no later than the
Business Day following such effectiveness, and by overnight mail sent on such
Business Day), and when the Company receives written notice from the SEC that a
Registration Statement or any post-effective amendment will be reviewed by the
SEC, (ii) of any request by the SEC for amendments or supplements to a
Registration Statement or related prospectus or related information, (iii) of
the Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate; and (iv) of the receipt of any
request by the SEC or any other federal or state governmental authority for any
additional information relating to the Registration Statement or any amendment
or supplement thereto or any related prospectus. The Company shall respond as
promptly as practicable to any comments received from the SEC with respect to
each Registration Statement or any amendment thereto (it being understood and
agreed that the Company’s response to any such comments shall be delivered to
the SEC no later than fifteen (15) Business Days after the receipt thereof) or
as soon thereafter as consent can be obtained from the Company’s independent
public accounting firm.

 

(g)               The Company shall (i) use its commercially reasonable efforts
to prevent the issuance of any stop order or other suspension of effectiveness
of each Registration Statement or the use of any prospectus contained therein,
or the suspension of the qualification, or the loss of an exemption from
qualification, of any of the Registrable Securities for sale in any jurisdiction
and, if such an order or suspension is issued, to obtain the withdrawal of such
order or suspension at the earliest possible moment and (ii) notify Legal
Counsel and each Investor who holds Registrable Securities of the issuance of
such order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

 

(h)               If any Investor may be required under applicable securities
law to be described in any Registration Statement as an underwriter and such
Investor consents to so being named an underwriter, at the request of any
Investor, the Company shall furnish to such Investor, on the date of the
effectiveness of such Registration Statement and thereafter from time to time on
such dates as an Investor may reasonably request (i) a letter, dated such date,
from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Investors, and
(ii) opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the
Investors.

 

(i)                 If the Investor may be required under applicable securities
law to be described in any Registration Statement as an underwriter and the
Investor consents to so being named an underwriter, upon the written request of
the Investor, the Company shall make available for inspection by (i) the
Investor, (ii) legal counsel for the Investor and (iii) one (1) firm of
accountants or other agents retained by the Investor (the “Inspector”), in each
case, at no cost to the Company, all pertinent financial and other records, and
pertinent corporate documents and properties of the Company (collectively, the
“Records”) as shall be reasonably deemed necessary by the Inspector, and cause
the Company’s officers, directors and employees to supply all information which
the Inspector may reasonably request; provided, however, the Inspector shall
agree in writing to hold in strict confidence and not to make any disclosure
(except to such Investor) or use of any Record or other information which the
Company’s board of directors determines in good faith to be confidential, and of
which determination the Inspectors are so notified, unless (1) the disclosure of
such Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the Securities Act, (2)
the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction, or
(3) the information in such Records has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
Transaction Document (as defined in the Securities Purchase Agreement). The
Investor agrees that it shall, upon learning that disclosure of such Records is
sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to the Company and allow the Company, at
its expense, to undertake appropriate action to prevent disclosure of, or to
obtain a protective order for, the Records deemed confidential. Nothing herein
(or in any other confidentiality agreement between the Company and the Investor,
if any) shall be deemed to limit the Investor’s ability to sell Registrable
Securities in a manner which is otherwise consistent with applicable laws and
regulations.

 



7 

 

 

(j)                 The Company shall hold in confidence and not make any
disclosure of information concerning the Investor provided to the Company unless
(i) disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement or is
otherwise required to be disclosed in such Registration Statement pursuant to
the Securities Act, (iii) the release of such information is ordered pursuant to
a subpoena or other final, non-appealable order from a court or governmental
body of competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation of this Agreement
or any other Transaction Document. The Company agrees that it shall, upon
learning that disclosure of such information concerning the Investor is sought
in or by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to such Investor and allow the Investor, at
the Investor’s expense, to undertake appropriate action to prevent disclosure
of, or to obtain a protective order for, such information.

 

(k)               The Company shall cooperate with the Investor who hold
Registrable Securities being offered and, to the extent applicable, facilitate
the timely preparation and delivery of certificates (not bearing any restrictive
legend) representing the Registrable Securities to be offered pursuant to a
Registration Statement and enable such certificates to be in such denominations
or amounts (as the case may be) as the Investors may reasonably request from
time to time and registered in such names as the Investors may request.

 

(l)                 The Company shall otherwise use its commercially reasonable
efforts to comply with all applicable rules and regulations of the SEC in
connection with any registration hereunder.

 

(m)             Within 2 Business Days after a Registration Statement which
covers Registrable Securities is declared effective by the SEC, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

 

(n)               Notwithstanding anything to the contrary herein (but subject
to the last sentence of this Section 3(n)), at any time after the Effective Date
of a particular Registration Statement, in the event that the Company’s Board of
Directors determines in good faith that it would be materially detrimental to
the Company to maintain a Registration Statement at such time because it would
require the disclosure of material nonpublic information the disclosure of which
at the time is not in the best interests of the Company, then the Company shall
deliver a certificate in writing to the Investor (the “Suspension Notice”) to
the effect of the foregoing (provided that the Company will not disclose the
content of any material non-public information to the Investors in any
Suspension Notice) and, upon receipt of such Suspension Notice, the Investor
will refrain from selling any Registrable Securities pursuant to the
Registration Statement (a “Suspension”) until the Investor’s receipt of copies
of a supplemented or amended prospectus prepared and filed by the Company, or
until it is advised in writing by the Company that the current prospectus may be
used, and has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in any such prospectus. In the
event of any Suspension, the Company will use its commercially reasonable
efforts to cause the use of the prospectus so suspended to be resumed as soon as
reasonably practicable after the delivery of a Suspension Notice to the
Investor. Notwithstanding the foregoing, in no event may the period of any
Suspension hereunder: exceed 10 consecutive Trading Days or 15 Trading Days
(which need not be consecutive) in any 12 month period; start less than 5
Trading Days after the last day of any prior Suspension period; be permitted
during the 60 Trading Day period immediately following the Effective Date of
such Registration Statement (provided that such 60 Trading Day period shall be
extended by the number of Trading Days during such period and any extension
thereof contemplated by this proviso during which such Registration Statement is
not effective or the prospectus contained therein is not available for use) (the
period of each such Suspension being referred to hereunder as an “Allowable
Grace Period”). For purposes of determining the length of a Suspension above,
such Suspension shall begin on and include the date the Investors receive a
Suspension Notice and shall end on and include the later of the date the
Investors receive copies of a supplemented or amended prospectus prepared and
filed by the Company, or are advised in writing by the Company that the current
prospectus may be used. The provisions of Section 3(f) hereof shall not be
applicable during the period of any Allowable Grace Period. Upon expiration of
each Grace Period, the Company shall again be bound by the first sentence of
Section 3(g) with respect to the information giving rise thereto unless such
material, non-public information is no longer applicable. Notwithstanding
anything to the contrary contained in this Section 3(n), the Company shall cause
its transfer agent to deliver unlegended shares of the Company’s Common Stock to
a transferee of an Investor in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which the Investor has entered into a contract for sale, and
delivered a copy of the prospectus included as part of the particular
Registration Statement to the extent applicable, prior to such Investor’s
receipt of the notice of a Grace Period and for which the Investor has not yet
settled.

 



8 

 

 

(o)               The Company shall take all other reasonable actions necessary
to expedite and facilitate disposition by the Investor of its Registrable
Securities pursuant to each Registration Statement.

 

(p)               Neither the Company nor any of its Subsidiaries has entered,
as of the date hereof, nor shall the Company or any of its Subsidiaries, on or
after the date of this Agreement, enter into any agreement with respect to its
securities, that would have the effect of impairing the rights granted to the
Investor in this Agreement or otherwise conflicts with the provisions hereof,
except for such agreements which have been cancelled or waived effective as of
the Initial Closing (as defined in the Securities Purchase Agreement).

 

4.                  Obligations of the Investor.

 

(a)               At least 5 Business Days prior to the first anticipated filing
date of each Registration Statement, the Company shall notify the Investor in
writing of the information the Company requires from the Investor with respect
to such Registration Statement. It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities that the Investor shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it, as shall be reasonably required to effect and maintain
the effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.

 

(b)               The Investor, by acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of each Registration Statement
hereunder, unless such Investor has notified the Company in writing of the
Investor’s election to exclude all of the Investor’s Registrable Securities from
such Registration Statement.

 

(c)               The Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in the first
sentence of Section 3(f), the Investor will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement(s) covering
such Registrable Securities until the Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary in this Section 4(c), the
Company shall cause its transfer agent to deliver unlegended shares of the
Company’s Common Stock to a transferee of an Investor in accordance with the
terms of the Securities Purchase Agreement in connection with any sale of
Registrable Securities with respect to which the Investor has entered into a
contract for sale prior to the Investor’s receipt of a notice from the Company
of the happening of any event of the kind described in the first sentence of
Section 3(f) and for which such Investor has not yet settled.

 

(d)               The Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.

 

5.                  Expenses of Registration.

 

Except as otherwise expressly set forth herein, all reasonable expenses, other
than underwriting discounts and commissions, incurred in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3,
including, without limitation, all registration, listing and qualifications
fees, printers and accounting fees, FINRA filing fees (if any) and fees and
disbursements of counsel for the Company and the Investor shall be paid by the
Company.

 



9 

 

 

6.                  Indemnification.

 

(a)               To the fullest extent permitted by law, the Company agrees to
indemnify and hold harmless the Investor and each of its directors, officers,
shareholders, members, partners, employees, agents, advisors, representatives
(and any other Persons with a functionally equivalent role of a Person holding
such titles notwithstanding the lack of such title or any other title) and each
Person, if any, who controls such Investor within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act and each of the directors,
officers, shareholders, members, partners, employees, agents, advisors,
representatives (and any other Persons with a functionally equivalent role of a
Person holding such titles notwithstanding the lack of such title or any other
title) of such controlling Persons (each, an “Indemnified Person”), against any
losses, obligations, claims, damages, liabilities, contingencies, judgments,
fines, penalties, charges, costs (including, without limitation, court costs,
reasonable attorneys’ fees and costs of defense and investigation), amounts paid
in settlement or expenses, joint or several, (collectively, “Claims”) incurred
in investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an Indemnified Person is or
may be a party thereto (“Indemnified Damages”), to which any of them may become
subject insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in a Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading or (iii) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to a
Registration Statement (the matters in the foregoing clauses (i) through (iii)
being, collectively, “Violations”). Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (i) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person for such Indemnified Person expressly for use
in connection with the preparation of such Registration Statement or any such
amendment thereof or supplement thereto and (ii) shall not be available to the
Investor to the extent such Claim is based on a failure of the Investor to
deliver or to cause to be delivered the prospectus made available by the Company
(to the extent applicable), including, without limitation, a corrected
prospectus, if such prospectus or corrected prospectus was timely made available
by the Company pursuant to Section 3(d) and then only if, and to the extent
that, following the receipt of the corrected prospectus no grounds for such
Claim would have existed; and (iii) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld or
delayed. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of any of the Registrable Securities by the Investors pursuant to
Section 9.

 



10 

 

 

(b)               In connection with any Registration Statement in which the
Investor is participating, the Investor agrees indemnify, hold harmless and
defend, to the same extent and in the same manner as is set forth in
Section 6(a), the Company, each of its directors, each of its officers who signs
the Registration Statement and each Person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (each, an “Indemnified Party”), against any Claim or Indemnified
Damages to which any of them may become subject, under the Securities Act, the
Exchange Act or otherwise, insofar as such Claim or Indemnified Damages arise
out of or are based upon: (i) the Investor’s failure to comply with any
applicable prospectus delivery requirements of the Securities Act through no
fault of the Company, or (ii) any Violation, in each case, to the extent, and
only to the extent, that (A) such Violation occurs in reliance upon and in
conformity with written information furnished to the Company by the Investor
expressly for use in connection with such Registration Statement, or (B) such
Violation relates to information relating to the Investor’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by the Investor expressly for use in a Registration Statement (it
being understood that each Investor has approved the method of distribution
described in Exhibit B hereto for this purpose), such Prospectus or in any
amendment or supplement thereto; or (C) such Violation relates to, results from
or is based on a failure of such Investor to deliver or to cause to be delivered
a corrected prospectus, if such corrected prospectus was timely made available
by the Company pursuant to Section 3(d) and then only if, and to the extent
that, following the receipt of the corrected prospectus no grounds for such
Claim would have existed; and, subject to Section 6(c) and the below provisos in
this Section 6(b), the Investor will reimburse an Indemnified Party any legal or
other expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such Claim; provided, however, the indemnity
agreement contained in this Section 6(b) and the agreement with respect to
contribution contained in Section 7 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Investor, which consent shall not be unreasonably withheld or
delayed, provided further that the Investor shall be liable under this
Section 6(b) for only that amount of a Claim or Indemnified Damages as does not
exceed the net proceeds to the Investor as a result of the applicable sale of
Registrable Securities pursuant to such Registration Statement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Indemnified Party and shall survive the transfer of any of the
Registrable Securities by any of the Investors pursuant to Section 9.

 

(c)               Promptly after receipt by an Indemnified Person or Indemnified
Party (as the case may be) under this Section 6 of notice of the commencement of
any action or proceeding (including, without limitation, any governmental action
or proceeding) involving a Claim, such Indemnified Person or Indemnified Party
(as the case may be) shall, if a Claim in respect thereof is to be made against
any indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person or the Indemnified Party (as the
case may be); provided, however, an Indemnified Person or Indemnified Party (as
the case may be) shall have the right to retain its own counsel with the fees
and expenses of such counsel to be paid by the indemnifying party if: (i) the
indemnifying party has agreed in writing to pay such fees and expenses; (ii) the
indemnifying party shall have failed promptly to assume the defense of such
Claim and to employ counsel reasonably satisfactory to such Indemnified Person
or Indemnified Party (as the case may be) in any such Claim; or (iii) the named
parties to any such Claim (including, without limitation, any impleaded parties)
include both such Indemnified Person or Indemnified Party (as the case may be)
and the indemnifying party, and such Indemnified Person or such Indemnified
Party (as the case may be) shall have been advised by counsel that a conflict of
interest is likely to exist if the same counsel were to represent such
Indemnified Person or such Indemnified Party and the indemnifying party (in
which case, if such Indemnified Person or such Indemnified Party (as the case
may be) notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, then the indemnifying
party shall not have the right to assume the defense thereof and such counsel
shall be at the expense of the Indemnifying Party, provided further that in the
case of clause (iii) above the indemnifying party shall not be responsible for
the reasonable fees and expenses of more than one (1) separate legal counsel for
such Indemnified Person or Indemnified Party (as the case may be). The
Indemnified Party or Indemnified Person (as the case may be) shall reasonably
cooperate with the indemnifying party in connection with any negotiation or
defense of any such action or Claim by the indemnifying party and shall furnish
to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person (as the case may be) which relates to
such action or Claim. The indemnifying party shall keep the Indemnified Party or
Indemnified Person (as the case may be) reasonably apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto.
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person (as the case may be), consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person (as the case may be) of a
release from all liability in respect to such Claim or litigation, and such
settlement shall not include any admission as to fault on the part of the
Indemnified Party. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person (as the case may be) with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party (as the case may be) under this Section 6, except to the extent that the
indemnifying party is materially and adversely prejudiced in its ability to
defend such action.

 


11 

 

 

(d)               No Person involved in the sale of Registrable Securities who
is guilty of fraudulent misrepresentation (within the meaning of Section 11(f)
of the Securities Act) in connection with such sale shall be entitled to
indemnification from any Person involved in such sale of Registrable Securities
who is not guilty of fraudulent misrepresentation.

 

(e)               The indemnification required by this Section 6 shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified Damages
are incurred.

 

(f)                The indemnity and contribution agreements contained herein
shall be in addition to (i) any cause of action or similar right of the
Indemnified Party or Indemnified Person against the indemnifying party or
others, and (ii) any liabilities the indemnifying party may be subject to
pursuant to the law.

 

7.                  Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however: (i) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section 6
of this Agreement, (ii) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) in connection with such sale shall be
entitled to contribution from any Person involved in such sale of Registrable
Securities who was not guilty of fraudulent misrepresentation; and
(iii) contribution by any seller of Registrable Securities shall be limited in
amount to the amount of net proceeds received by such seller from the applicable
sale of such Registrable Securities pursuant to such Registration Statement.
Notwithstanding the provisions of this Section 7, the Investor shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by the Investor from the applicable
sale of the Registrable Securities subject to the Claim exceeds the amount of
any damages that such Investor has otherwise been required to pay, or would
otherwise be required to pay under Section 6(b), by reason of such untrue or
alleged untrue statement or omission or alleged omission.

 

8.                  Reports Under the Exchange Act.

 

With a view to making available to the Investor the benefits of Rule 144, so
long as any Warrants are outstanding, the Company agrees to:

 

(a)               make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(b)               file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements (it being understood
and agreed that nothing herein shall limit any obligations of the Company under
the Securities Purchase Agreement) and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and

 

(c)               furnish to the Investor so long as such Investor owns
Registrable Securities, promptly upon request, (i) a written statement by the
Company, if true, that it has complied with the reporting, submission and
posting requirements of Rule 144 and the Exchange Act, (ii) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company with the SEC if such reports are not publicly
available via EDGAR, and (iii) such other information as may be reasonably
requested to permit the Investors to sell such securities pursuant to Rule 144
without registration.

 



12 

 

 

9.                  Assignment of Registration Rights.

 

All or any portion of the rights under this Agreement shall be automatically
assignable by the Investor to any transferee or assignee (as the case may be) of
all or any portion of such Investor’s Registrable Securities if: (i) the
Investor agrees in writing with such transferee or assignee (as the case may be)
to assign all or any portion of such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such transfer or
assignment (as the case may be); (ii) the Company is, within a reasonable time
after such transfer or assignment (as the case may be), furnished with written
notice of (a) the name and address of such transferee or assignee (as the case
may be), and (b) the securities with respect to which such registration rights
are being transferred or assigned (as the case may be); (iii) immediately
following such transfer or assignment (as the case may be) the further
disposition of such securities by such transferee or assignee (as the case may
be) is restricted under the Securities Act or applicable state securities laws
if so required; (iv) at or before the time the Company receives the written
notice contemplated by clause (ii) of this sentence such transferee or assignee
(as the case may be) agrees in writing with the Company to be bound by all of
the provisions contained herein; (v) such transfer or assignment (as the case
may be) shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement; and (vi) such transfer or assignment (as the
case may be) shall have been conducted in accordance with all applicable federal
and state securities laws.

 

10.              Amendment of Registration Rights.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment effected in accordance with this Section 10 shall be
binding upon the Investor and the Company, provided that no such amendment shall
be effective to the extent that it imposes any obligation or liability on the
Investor without such Investor’s prior written consent (which may be granted or
withheld in such Investor’s sole discretion).

 

11.              Miscellaneous.

 

(a)               Solely for purposes of this Agreement, a Person is deemed to
be a holder of Registrable Securities whenever such Person owns, or is deemed to
own, of record such Registrable Securities. If the Company receives conflicting
instructions, notices or elections from two or more Persons with respect to the
same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from such record owner of such
Registrable Securities.

 

(b)               Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered upon: (i) receipt, when
delivered personally, (ii) 1 Business Day after deposit with an overnight
courier service with next day delivery specified, in each case, properly
addressed to the party to receive the same, or (iii) receipt, when sent by
electronic mail (provided that the electronic mail transmission is not returned
in error or the sender is not otherwise notified of any error in transmission.
The addresses and e-mail addresses for such communications shall be:

 



13 

 

 



If to the Company: Investview, Inc.   12 South 400 West – Suite 300,   Salt Lake
City, UT 84101   Attention:    Mario Romano   Telephone: (732)889-4300   Email:
Mario@wealthgenerators.com     With a copy to: 

Michael Best & Friedrich LLP

136 East South Temple, Suite 2100

Salt Lake City, UT 84111

  Attention: Kevin C. Timken   Telephone: (801) 924-4124   Email:
kctimken@michaelbest.com     If to the Investor: D-Beta One EQ, Ltd.  

c/o Delta Beta Advisors, LLC

1012 Springfield Avenue

  Mountainside, NJ  07092   Attention: Matthew Beckman   Telephone: (201)
985-8300   Email: mbeckman@yorkvilleadvisors.com     With a copy to: David
Gonzalez, Esq.   1012 Springfield Avenue   Mountainside, NJ  07092   Telephone:
(201) 985-8300   Email:  dgonzalez@yorkvilleadvisors.com



 

or at such other address and/or electronic email address and/or to the attention
of such other person as the recipient party has specified by written notice
given to each other party 3 Business Days prior to the effectiveness of such
change. Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender’s computer containing the time, date,
recipient’s electronic mail address and the text of such electronic mail or
(iii) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of personal service, receipt by electronic mail or receipt
from a nationally recognized overnight delivery service in accordance with
clause (i), (ii) or (iii) above, respectively.

 



14 

 

 

(c)               Failure of any party to exercise any right or remedy under
this Agreement or otherwise, or delay by a party in exercising such right or
remedy, shall not operate as a waiver thereof. The Company and the Investor
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that each
party hereto shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement by any other party hereto and
to enforce specifically the terms and provisions hereof (without the necessity
of showing economic loss and without any bond or other security being required),
this being in addition to any other remedy to which any party may be entitled by
law or equity.

 

(d)               All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New Jersey, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New Jersey or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New Jersey. Each party hereby irrevocably
submits to the exclusive jurisdiction of the Superior Courts of the State of New
Jersey sitting in Union County New Jersey and the Federal District Court for the
District of New Jersey sitting in Newark, New Jersey, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. If any provision of this Agreement shall
be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

(e)               This Agreement, the other Transaction Documents, the schedules
and exhibits attached hereto and thereto and the instruments referenced herein
and therein constitute the entire agreement among the parties hereto and thereto
solely with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement, the other Transaction
Documents, the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all prior agreements and
understandings among the parties hereto solely with respect to the subject
matter hereof and thereof; provided, however, nothing contained in this
Agreement or any other Transaction Document shall (or shall be deemed to) (i)
have any effect on any agreements any Investor has entered into with the Company
or any of its Subsidiaries prior to the date hereof with respect to any prior
investment made by such Investor in the Company, (ii) waive, alter, modify or
amend in any respect any obligations of the Company or any of its Subsidiaries
or any rights of or benefits to any Investor or any other Person in any
agreement entered into prior to the date hereof between or among the Company
and/or any of its Subsidiaries and any Investor and all such agreements shall
continue in full force and effect or (iii) limit any obligations of the Company
under any of the other Transaction Documents.

 

(f)                Subject to compliance with Section 9 (if applicable), this
Agreement shall inure to the benefit of and be binding upon the permitted
successors and assigns of each of the parties hereto. This Agreement is not for
the benefit of, nor may any provision hereof be enforced by, any Person, other
than the parties hereto, their respective permitted successors and assigns and
the Persons referred to in Sections 3(p), 6 and 7 hereof.

 

(g)               The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
Unless the context clearly indicates otherwise, each pronoun herein shall be
deemed to include the masculine, feminine, neuter, singular and plural forms
thereof. The terms “including,” “includes,” “include” and words of like import
shall be construed broadly as if followed by the words “without limitation.” The
terms “herein,” “hereunder,” “hereof” and words of like import refer to this
entire Agreement instead of just the provision in which they are found.

 



15 

 

 

(h)               This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

(i)                 The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party. Notwithstanding anything
to the contrary set forth in Section 10, terms used in this Agreement but
defined in the other Transaction Documents shall have the meanings ascribed to
such terms on the Closing Date in such other Transaction Documents unless
otherwise consented to in writing by each Investor.

 

(j)                 All consents and other determinations required to be made by
the Investors pursuant to this Agreement shall be made, unless otherwise
specified in this Agreement, by the Required Holders.

 

[signature page follows]

 

16 

 

 

IN WITNESS WHEREOF, each of the Investor and the Company has affixed their
respective signatures to this Registration Rights Agreement as of the date first
written above.

 



  COMPANY:             INVESTVIEW, INC.             By:  /s/ Annette Raynor    
  Name:   Annette Raynor       Title:   COO, Secretary, and Director            
           

INVESTOR: 

           

D-BETA ONE EQ, LTD.

            By:   Delta Beta Advisors, LLC     Its:  Investment Manager        
    By:   /s/ Mark Angelo       Name:   Mark Angelo       Title:   Member  

 



17 

 

 



EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

______________________
______________________
______________________
Attention: _____________

 

Re: Investview, Inc..

 

Ladies and Gentlemen:

 

[We are][I am] special counsel to Investview, Inc. a company organized under the
laws of the State of Nevada with offices located at 12 South 400 West – Suite
300 Salt Lake City, UT (the “Company”), and have represented the Company in
connection with that certain Securities Purchase Agreement (the “Securities
Purchase Agreement”) entered into by and among the Company and the Investor
named therein (the “Investor”) pursuant to which the Company issued to the
Investor shares of the Company’s Common Stock par value [$____], per share (the
“Shares”). Pursuant to the Securities Purchase Agreement, the Company also has
entered into a Registration Rights Agreement with the Investor (the
“Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement), , under the Securities Act of 1933, as amended
(the “Securities Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on ____________ ___, 20__, the Company filed a
Registration Statement on Form [S-1] (File No. 333-_____________) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Holders as
a selling shareholder thereunder.

 

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the Securities Act at
[ENTER TIME OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have
no knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the Securities Act
pursuant to the Registration Statement.

 

This letter shall serve as our standing opinion to you that: (a) upon
presentation of evidence that any shares of the Company’s Common Stock included
in such Registration Statement have been sold pursuant to such Registration
Statement (and in compliance with the prospectus delivery requirements, if
applicable); and (b) confirmation by the Company that, to its knowledge, such
Registration Statement was effective and available for the resale of such shares
of Common Stock as of the date of such sale described in clause (a), you may
give effect to the transfer of such shares of Common Stock, and reissue such
shares to the transferee thereof without legend, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated _________ __, 20__.

 

 

Very truly yours,

      [ISSUER’S COUNSEL]       By:  

 

CC:       [LIST NAMES OF HOLDERS]

 

 

 

 

EXHIBIT B

 

SELLING SHAREHOLDERS

 

The shares of the Company’s Common Stock being offered by the selling
shareholders are those issued to the selling shareholders. For additional
information regarding the issuance of the shares of Common Stock, see “Private
Placement of Shares of Common Stock” above. We are registering the shares of
Common Stock in order to permit the selling shareholders to offer the shares for
resale from time to time. Except for the ownership of the shares of Common Stock
issued pursuant to the Securities Purchase Agreement, the selling shareholders
have not had any material relationship with us within the past three years.

 

The table below lists the selling shareholders and other information regarding
the beneficial ownership (as determined under Section 13(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder) of
the shares of Common Stock held by each of the selling shareholders. The second
column lists the number of shares of Common Stock beneficially owned by the
selling shareholders, based on their respective ownership of shares of Common
Stock, as of ________, 2017.

 

The third column lists the shares of Common Stock being offered by this
prospectus by the selling shareholders.

 

In accordance with the terms of a registration rights agreement with the holders
of the shares of Common Stock, this prospectus generally covers the resale of
the sum of (i) the number of shares of Common Stock issued in connection with
the Securities Purchase Agreement as of the trading day immediately preceding
the date this registration statement was initially filed with the SEC. The
fourth column assumes the sale of all of the shares offered by the selling
shareholders pursuant to this prospectus.

 

The selling shareholders may sell all, some or none of their shares in this
offering. See “Plan of Distribution.”

 

Name of Selling Shareholder



Number of Ordinary

Shares Owned Prior to

Offering

Maximum Number of

Ordinary Shares to be Sold

Pursuant to this Prospectus

Number of Ordinary

Shares of Owned After

Offering

 

 

 

 

PLAN OF DISTRIBUTION

 

We are registering the shares of Common Stock previously issued to permit the
resale of these shares of Common Stock by the holders of the Common Stock from
time to time after the date of this prospectus. We will not receive any of the
proceeds from the sale by the selling shareholders of the shares of Common
Stock. We will bear all fees and expenses incident to our obligation to register
the shares of Common Stock.

 

The selling shareholders may sell all or a portion of the shares of Common Stock
held by them and offered hereby from time to time directly or through one or
more underwriters, broker-dealers or agents. If the shares of Common Stock are
sold through underwriters or broker-dealers, the selling shareholders will be
responsible for underwriting discounts or commissions or agent’s commissions.
The shares of Common Stock may be sold in one or more transactions at fixed
prices, at prevailing market prices at the time of the sale, at varying prices
determined at the time of sale or at negotiated prices. These sales may be
effected in transactions, which may involve crosses or block transactions,
pursuant to one or more of the following methods:

 

·on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

·in the over-the-counter market;

 

·in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

·through the writing or settlement of options, whether such options are listed
on an options exchange or otherwise;

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·short sales made after the date the Registration Statement is declared
effective by the SEC;

 

·broker-dealers may agree with a selling security holder to sell a specified
number of such shares at a stipulated price per share;

 

·a combination of any such methods of sale; and

 



 

 

  

·any other method permitted pursuant to applicable law.

 

The selling shareholders may also sell the shares of Common Stock under Rule 144
promulgated under the Securities Act of 1933, as amended, if available, rather
than under this prospectus. In addition, the selling shareholders may transfer
the ordinary shares by other means not described in this prospectus. If the
selling shareholders effect such transactions by selling ordinary shares to or
through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling shareholders or commissions from
purchasers of the shares of Common Stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of Common Stock or otherwise, the selling shareholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the ordinary shares in the course of hedging in positions they assume.
The selling shareholders may also sell the shares of Common Stock short and
deliver shares of Common Stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling shareholders may also loan or pledge ordinary shares to broker-dealers
that in turn may sell such shares.

 

The selling shareholders may pledge or grant a security interest in some or all
of the shares of Common Stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the ordinary shares from time to time pursuant to this prospectus
or any amendment to this prospectus under Rule 424(b)(3) or other applicable
provision of the Securities Act amending, if necessary, the list of selling
shareholders to include the pledgee, transferee or other successors in interest
as selling shareholders under this prospectus. The selling shareholders also may
transfer and donate the ordinary shares in other circumstances in which case the
transferees, donees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.

 

To the extent required by the Securities Act and the rules and regulations
thereunder, the selling shareholders and any broker-dealer participating in the
distribution of the shares of Common Stock may be deemed to be “underwriters”
within the meaning of the Securities Act, and any commission paid, or any
discounts or concessions allowed to, any such broker-dealer may be deemed to be
underwriting commissions or discounts under the Securities Act. At the time a
particular offering of the shares of Common Stock is made, a prospectus
supplement, if required, will be distributed, which will set forth the aggregate
amount of shares of Common Stock being offered and the terms of the offering,
including the name or names of any broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling
shareholders and any discounts, commissions or concessions allowed or re-allowed
or paid to broker-dealers.

 

Under the securities laws of some states, the shares of Comon Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the ordinary shares may not be sold unless such shares
have been registered or qualified for sale in such state or an exemption from
registration or qualification is available and is complied with.

 



 

 

  

There can be no assurance that any selling shareholder will sell any or all of
the shares of Common Stock registered pursuant to the registration statement, of
which this prospectus forms a part.

 

The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the shares of Common Stock
by the selling shareholders and any other participating person. To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of Common Stock to engage in market-making
activities with respect to the shares of Common Stock. All of the foregoing may
affect the marketability of the shares of Common Stock and the ability of any
person or entity to engage in market-making activities with respect to the
shares of Common Stock.

 

We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, a selling shareholder will pay all underwriting discounts and
selling commissions, if any. We will indemnify the selling shareholders against
liabilities, including some liabilities under the Securities Act in accordance
with the registration rights agreements or the selling shareholders will be
entitled to contribution. We may be indemnified by the selling shareholders
against civil liabilities, including liabilities under the Securities Act that
may arise from any written information furnished to us by the selling
shareholder specifically for use in this prospectus, in accordance with the
related registration rights agreements or we may be entitled to contribution.

 

Once sold under the registration statement, of which this prospectus forms a
part, the shares of Common Stock will be freely tradable in the hands of persons
other than our affiliates.

 



 



 